—Appeal from a judgment of the Supreme Court (Kane, J.), entered January 6, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding arguing that the evidence before the Grand Jury was insufficient to support his indictment. However, because this argument could have been raised by petitioner on his direct appeal or in his CPL article 440 motion, Supreme Court properly denied the application for a writ of habeas corpus. We also see no reason to depart from traditional orderly procedure in this case. Petitioner’s remaining contentions have been considered and rejected as unpersuasive.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.